EXECUTION VERSION

ALLONGE TO NOTE

This Allonge is to be firmly affixed and attached to the Note as a part thereof.

July 27, 2007

A. LASALLE BANK NATIONAL ASSOCIATION as Trustee under that certain Pooling and
Servicing Agreement date as of May 13, 2004, for the Registered Holders of
Greenwich Capital Commercial Funding Crop. Commercial Mortgage Trust 2004-GG1,
Commercial Mortgage Pass-Through Certificates, Series 2004-GG1 (“Lender”) is the
owner and holder of that certain Deed to Secure Debt Note dated as of
December 30, 2003 (the “Note”), evidencing a loan (the “Loan”) in the original
principal amount of $6,000,000.00 made by GWINNETT PROFESSIONAL CENTER, LTD., a
Georgia limited partnership (“Original Borrower”), in favor of ARCHON FINANCIAL,
L.P., a Delaware limited partnership (“Original Lender”).

B. Pursuant to that certain Deed to Secure Debt, Assignment of Rents and
Security Agreement of even date with the Note (the “Mortgage”), Original
Borrower mortgaged, gave, granted, bargained, sold, conveyed, confirmed,
pledged, assigned and hypothecated all of its right, title and interest in, to
and under the property described in the Mortgage (the ‘Mortgaged Property”). The
Note, Mortgage and all other documents executed in connection with the Loan are
collectively referred to as the “Loan Documents”.

C. Original lender transferred, assigned and conveyed all of its right, title
and interest in and to the Loan Documents to Lender, and Lender is the current
holder of Original Lender’s interest in the Loan and the Loan Documents.

D. Original Borrower, with the consent of Lender, has transferred the Mortgaged
Property to NNN HEALTHCARE/OFFICE REIT GWINNETT, LLC, a Delaware limited
liability company (“Assuming Borrower”), subject to the Mortgage and the other
Loan Documents, and Assuming Borrower has assumed each and every obligation of
Original Borrower under the Loan Documents. In connection therewith, Original
Borrower and Assuming Borrower and the other parties named therein executed and
delivered to Lender a Loan Assumption and Substitution Agreement (the
“Assumption Agreement”) of even date herewith.

FOR VALUE RECEIVED, Assuming Borrower represents, warrants and agrees in favor
of Lender and its successors and assigns, under the Note made by Original
Borrower, to which this Allonge is attached, as follows:

1. Confirmation of Recitals. Each of the foregoing statements is incorporated
herein and is made a part hereof.

2. Loan Terms to Remain Same. The terms of the Note including, without
limitation, the rate of interest accrual and the amount of monthly installments
due thereunder, are unchanged and shall remain in full force and effect,
enforceable against Assuming Borrower in accordance therewith.

3. Confirmation of Obligations. Assuming Borrower hereby confirms its obligation
to pay, perform and discharge each and every obligation of payment and
performance under and pursuant to the Note in accordance with its terms.

4. Miscellaneous. This Allonge shall be interpreted, construed and enforce
according to the laws of the State where the Mortgage Property is located, and
shall be binding upon and inure to the benefit of Assuming Borrower and Lender
and their respective heirs, personal representatives, legal representatives,
successors-in-title and assigns whether by voluntary action of the parties or by
operation of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITHNESS WHEREOF, the undersigned has executed and delivered this Allonge to
the Note as of the date first set forth above.

ASSUMING BORROWER:

NNN HEALTHCARE/OFFICE REIT
GWINNETT, LLC, a Delaware limited liability
company

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


2